Citation Nr: 1230756	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-50 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected lumbar strain with degenerative joint disease, rated as 10 percent disabling prior to December 6, 2011, and rated as 40 percent disabling thereafter, to include whether a separate disability rating is warranted for neurological manifestations.  

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty for training from May 1997 to September 1997 and on active duty from January 2003 to March 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.  In that decision, the RO denied entitlement to a disability rating in excess of 10 percent for the service-connected lumbar strain.  The Veteran timely appealed that determination.  

The case was remanded to the RO in June 2011 for additional development and adjudicative action.  Before the case was returned to the Board, the RO issued a rating decision in May 2012.  In that decision, the RO increased the 10 percent disability rating for the service-connected lumbar strain with degenerative joint disease to 40 percent, effective from December 6, 2011.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has an increased rating claim pending and has indicated on a number of occasions, including several VA examinations, that he is unemployable due to the service-connected back disability.  This raises the issue of a TDIU.  A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran is not employed according to the most recent evidence of record.  Inasmuch as there is evidence of unemployability, a claim for a TDIU is raised by the record.  As such, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative competent and credible evidence of record establishes that the Veteran's service-connected disability of the lumbar spine has been manifested by forward flexion limited to at least 30 degrees, or 40 degrees with additional functional limitations on sitting, standing or weightbearing, for the entire period covered by this appeal.

2.  Ankylosis of the lumbar spine has never been demonstrated.  

3.  The most probative competent and credible evidence of record establishes that the Veteran has a diagnosis of bilateral lower extremity radiculopathy affecting the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating, but no higher, for the orthopedic manifestations of the service-connected lumbar strain with degenerative joint disease have been more nearly approximated for the entire time period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).

2.  The criteria for the assignment of separate disability ratings for the neurological manifestations of the service-connected lumbar strain with degenerative joint disease based on the radiculopathy of each lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5237, 5242, 5243 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Significantly, when service connection for lumbar strain was initially granted in a February 2006 rating decision, the RO assigned an initial 10 percent disability rating for the service-connected disability.  This disability rating was calculated by taking a 20 percent disability rating which assigned pursuant to the application of the Veteran's symptoms and manifestations to the rating schedule, and then subtracting a baseline 10 percent due to a pre-existing lumbar spine disability.  In other words, the RO determined in the February 2006 rating decision that the Veteran had a pre-existing lumbar spine disability that permanently increased in severity during service.  The RO further determined that the Veteran's pre-existing baseline rating was 10 percent.  The RO also determined that the Veteran's service-connected lumbar spine symptoms met the criteria for the assignment of a 20 percent disability rating at the time of service connection.  As such, the initial 10 percent rating assigned was determined by subtracting the baseline 10 percent from the 20 percent rating assigned pursuant to the rating criteria.  When the 40 percent rating was assigned pursuant to the May 2012 rating decision, it does not appear that the RO subtracted the 10 percent pre-existing baseline rating.  While this non-action may have been intentional, the matter is nonetheless referred to the RO for any appropriate action deemed necessary.  

With regard to the Veteran's most recent claim for increase, received at the RO in December 2007, the RO responded by sending the Veteran a pre-adjudicatory duty-to-assist letter in January 2008.  The letter informed the Veteran of what evidence was necessary to substantiate his claim for increase, and whether he or VA was responsible for obtaining evidence.  The letter also informed the Veteran of his opportunity to representation by a Veterans Service Organization (VSO), and how to contact one if chose to do so.  Finally, the letter notified the Veteran about the assignment of disability ratings and effective dates for all grants of service connection.  In response to the January 2008 letter, the Veteran indicated, by returning an enclosed form and checking the appropriate box on the form in January 2008, that he had no other information or evidence to give VA to substantiate his claim.  

In a subsequent letter sent to the Veteran in June 2008, the RO provided notice to the Veteran about the general rating formula used to rate diseases and injuries of the spine.  This notice provided the specific rating criteria pertinent to the Veteran's claim for increase.  

A VA examination was held in January 2008; however, the Board, in its June 2011 remand noted that the January 2008 examiner did not have the complete record at the time of the January 2008 examination and that the examination findings were radically inconsistent with the other evidence of record.  Another examination was ordered on remand, and that examination was held in December 2011.  The December 2011 examination is adequate for the purpose for which it was held.  In addition, pertinent additional VA treatment records, including a February 2008 MRI report (which was not of record at the time of the January 2008 examination) have been obtained and associated with the claims file.  These additional records were reviewed by the December 2011 examiner.  The Veteran was also asked to identify any outstanding private medical records by way of a July 2011 letter.  As such, there has been compliance with the June 2011 remand directives and no further action is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Service treatment records have been associated with the claims folder.  In addition, VA afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of the lumbar spine disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Veteran was provided with authorization forms and notified that he should provide information to the RO regarding any private treatment, but he did not return these forms to the RO.  Thus, it appears that the Veteran is not receiving any private treatment for his back disability.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Increased Rating - Lumbar Spine

The Veteran seeks an increased rating for the service-connected lumbar strain with degenerative joint disease.  Currently, the Veteran's service-connected lumbar strain with degenerative joint disease is rated as 10 percent disabling prior to December 6, 2011 and 40 percent disabling on and after December 6, 2011.  According to his December 2007 informal claim for increase, the Veteran asserted that his back pain had increased in severity.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

In all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71.  In addition, according to Note (2) under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at 38 C.F.R. § 4.71, if intervertebral disc syndrome is present it is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation.  

According to the General Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not more than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , Diagnostic Code 5237 (2011) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, Note (2).  

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In conjunction with the Veteran's claim for increase, received in December 2007, the Veteran was afforded a VA examination in January 2008.  That examination did not provide range of motion data as it pertains to the lumbar spine and did not indicate what, if any, additional functional limitation existed as a result of pain, fatigue, weakness, lack of endurance, etc. pursuant to the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Additionally, the examination report of January 2008 paints a very different picture of the Veteran's overall back disability than what is described by the Veteran and what is shown on prior examination in 2006.  The January 2008 VA examination report noted, "Veteran has NO evidence of spinal conditions.  His 'inability' to turn his neck when examined seems to disappear when I asked him a question when he was going out the door and with his back to me, he turned his head easily in a full 80 degrees to answer.  Earlier he exhibited the same normal ROM when turning his head to answer me to the other side, looking down to see his shoes and bending over to get some fallen papers.  In violation of any known spinal pain pathways, he reports great pain in C spine when clenching fists with elbows flexed and L spine pain when he dorsiflexed the ankles with his feet flat on the floor."

X-rays of the lumbar spine revealed scoliotic curvature of the thoracolumbar junction with convexity to the left.  Transitional vertebrae were seen at the thoracolumbar and lumbosacral junctions.  There were no fractures or bony destructive lesions.  Disc spaces and vertebral body heights were relatively well-preserved.  The examiner further noted that it was unlikely that the Veteran had anything other than a transient sprain of the lumbar spine years ago because if he had suffered any significant injury back then, by now we would be seeing some x-ray evidence of it.  

In response to this examination report, the Veteran reported that his condition had not improved and that he was being treated at the VA Pain Management Clinic in New Orleans.  A February 2008 magnetic resonance imaging (MRI) supports the Veteran's assertions.  The report revealed very mild circumferential disc bulge at L5-S1, with very minimal degenerative changes of the facets, and mild bilateral bony neural foraminal narrowing at L5-S1 without evidence of nerve root impingement.  Moreover, the VA outpatient treatment records confirm the Veteran's assertions that he was being treated at a VA pain clinic for back pain, and had received pain injections in 2008 and 2009 and do show that the Veteran was treated in 2008 through 2010 with nerve blocks and other injections to control back pain.  The Veteran consistently reported in the outpatient records that the injections helped with the pain on a short term basis only, and he was never able to obtain any long term relief.  An October 2010 MRI report revealed a mild levoscoliosis of the lumbar spine.  A transitional segment was seen at the lumbosacral junction.  Some narrowing of the L5-S1 disc space was noted, however, that was most likely from the transitional segment.  Mild narrowing of the L4-5 disc space was also felt to be present.  

At a VA examination in December 2011, the examiner noted diagnoses of lumbar degenerative joint disease, lumbosacral strain, and bilateral lumbosacral radicular pain.  With regard to flare-ups, the Veteran reported radiating leg pain into the post calf several times per week, which limits his function on a daily basis.  Forward flexion of the lumbar spine was limited to 30 degrees, including where pain began and with repetition.  The Veteran had functional loss/functional impairment in terms of pain on movement.  The Veteran also had spasm which was severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis.  

On examination, there was no muscle atrophy.  Muscle strength and deep tendon reflexes were normal.  The signs and symptoms associated with the Veteran's radiculopathy were radiating pain, as noted on examination, as well as severe paresthesias and/or dyesthesias of both lower extremities.  The examiner indicated that there was involvement of the sciatic nerve bilaterally and that the severity of the radiculopathy was moderate, bilaterally.  The Veteran did not have any other neurologic abnormalities such as bowel or bladder problems.  A diagnosis of intervertebral disc syndrome (IVDS) was indicated.  The examiner noted that in the past 12 months, the Veteran had incapacitating episodes of IVDS of less than one-week's duration.  The examination report indicated that the Veteran regularly used a brace.  The examiner referred to an MRI report of February 2008 as well as x-ray studies to confirm the diagnoses of arthritis and IVDS.

Based on the findings from the December 2011 VA examination, the criteria are met for the assignment of a 40 percent evaluation.  This examination report reveals that the Veteran's flexion is limited to 30 degrees which meets the criteria for the 40 percent rating under the general formula.  A higher rating is not warranted, as no ankylosis of the spine is demonstrated.  

Importantly, the findings on the December 2011 examination are inconsistent with the findings from the January 2008 examination report, but they are relatively consistent with the VA outpatient treatment records dated throughout 2008, 2009 and 2010, as well as a prior VA examination from January 2006.  The VA examination of January 2006 noted flexion of the thoracolumbar spine from 0 to 35 with pain beginning at 25.  Spasm was also noted on examination and the examiner indicated that a diagnosis of degenerative disc disease (DDD) had been documented since 1999.  The results from the examinations of January 2006, December 2011 and the outpatient treatment reports from 2008 through 2010 collectively demonstrate that the orthopedic symptoms associated with the service-connected low back disability have remained relatively stable throughout the appeal period.  

The VA examination of January 2008 is so drastically inconsistent with the totality of the record, and in particular, the objective findings which confirm a diagnosis of DDD and support the Veteran's assertions.  Given that the January 2008 examination findings are completely inconsistent with the rest of the record, the Board assigns the January 2008 examination no probative weight.  The remaining medical evidence of record is highly probative, and shows that the Veteran's symptoms have remained fairly consistent throughout the appeal period.  These VA outpatient records from 2008 through 2010 show that the Veteran regularly complained of severe low back pain and received numerous epidural injections to relieve pain.  The reports show that the shots temporarily relieved his pain, but never provided any long term relief.  The VA examination of December 2011 shows that the Veteran's forward flexion was limited to 30 degrees or less, when considering pain on motion.  Several VA medical records show that the Veteran had forward flexion of the lumbar spine to 40 degrees.  See VA medical records dated in September 2007, April 2008, and June 2008.  However, the Veteran also reported functional limitations on sitting and standing and inability to walk on his heels and toes due to back pain.  These findings, including the additional functional limitations on sitting, standing and weight-bearing, when applied to the rating criteria, warrant a 40 percent rating.  

Because the probative evidence of record shows a fairly consistent pattern throughout the period covered by this appeal, the 40 percent rating currently assigned should be effective throughout the period covered by this appeal.  In all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the facts warrant the assignment of a 40 percent rating for the entire time period covered by this appeal.  A rating in excess of 40 percent is not for assignment in this case, based on orthopedic manifestations, because there is no finding of ankylosis.  Moreover, incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months have not been demonstrated.  As such, a higher, 60 percent rating pursuant to Diagnostic Code 5243 is not for application here.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Significantly, however, the December 2011 examination report clearly states that the Veteran has a neurological component associated with the service-connected lumbar spine disability.  While the Veteran did not have bowel or bladder problems, the examiner found that the Veteran had radiculopathy of both lower extremities.  The examiner specifically notes that the radiculopathy is manifested by pain, and severe paresthesias and/or dysesthesias, with an overall moderate level of severity.  Radiculopathy is also noted in the VA outpatient treatment records.  According to Note (1) under the General Rating Formula for Rating Diseases of the Spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).  As such, separate ratings are warranted for the right and left lower extremity radiculopathy.  

Thus, the criteria are met or approximated for the assignment of a 40 percent rating, but not higher, for the orthopedic manifestations of the service-connected lumbar spine disability for the entire time covered by his claim for an increased rating, and the criteria for the assignment of separate ratings for neurological impairment/radiculopathy of the sciatic nerve, bilaterally, are also met.  The preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's service-connected orthopedic residuals of a lumbar spine disability at any time during the appeal period.  

III.  Extra Schedular Consideration

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111   (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Here, the symptomatology and impairment caused by the Veteran's service-connected back disability, specifically daily pain and radiculopathy, is contemplated by the rating criteria.  The schedular rating criteria specifically contemplates painful motion, muscle spasm, and limited motion, including due to such factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45).  In addition, the neurological criteria contemplate the abnormal sensation in the legs, as well as the radicular pain.  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability of each throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the low back, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1) ; Thun v. Peake, 22 Vet. App. 111   (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

A 40 percent disabling rating, but no higher, is granted for the entire time period covered by this appeal for the service-connected lumbar spine disability, diagnosed as lumbar sprain and degenerative joint disease and degenerative disc disease, subject to the law and regulations governing the payment of monetary benefits.



REMAND

The Veteran asserts that he is unable to work due to his service-connected disabilities.  It appears from the record that the Veteran has been unemployed since he was discharged from service.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The Veteran has raised the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a duty-to-assist letter in compliance with 38 C.F.R. § 3.159 for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He should also be requested to complete and return a TDIU form.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The record shows that the Veteran is not working and alleges that his service connected disabilities prevent him from obtaining gainful employment.  Advise the Veteran of what evidence would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all of the Veteran's pertinent private treatment, if any.  

3.  Obtain all pertinent VA outpatient treatment records since July 2011.  

4.  Because the Veteran claims that he is unemployable due to his service-connected disabilities, the Veteran's should be afforded an examination to determine the extent to which the Veteran's service-connected disabilities limit employment.  The examiner should opine whether the Veteran's service-connected disabilities, including the lumbar spine disability, radiculopathy in his lower extremities, his migraine headaches, bilateral pes planus, degenerative disc disease of the cervical spine, degenerative joint disease of the right knee and left knee, and depression, either alone or in combination, are severe enough to preclude substantially gainful employment, given the Veteran's level of education and employment history (but without regard to his age).  If any other examinations are deemed warranted in order to provide the requested opinions, additional examination(s) should be scheduled.  

A complete rationale for any opinion expressed must be provided.  

5.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's TDIU claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


